      Case 9:19-cv-01610-LEK-TWD Document 30 Filed 03/11/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

FRANCISCO SANTOS,

                              Plaintiff,

       -against-                                             9:19-CV-1610 (LEK/TWD)

C.O. B. SCHROEDER, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Francisco Santos, an inmate in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”), commenced this action

pursuant to 42 U.S.C. § 1983. Dkt. No. 1 (“Complaint”). Plaintiff asserts claims arising out of his

incarceration at Auburn Correctional Facility (“Auburn”) against Correction Officer B.

Schroeder, Inmate Grievance Program Supervisor Cheryl Parmiter, and various John Doe

defendants. Id. The Court reviewed the sufficiency of Plaintiff’s Complaint pursuant to 28 U.S.C.

§§ 1915(A) and 1915(e)(2)(B) and ordered that Plaintiff’s retaliation claims required a response

from Defendants. Dkt. No. 5. In lieu of answering, Schroeder and Parmiter moved for summary

judgment on exhaustion grounds. Dkt. No. 14 (“Motion for Summary Judgment”).

       On February 1, 2021, the Honorable Thérèse Wiley Dancks, U.S. Magistrate Judge,

recommended that Defendants’ Motion for Summary Judgment be denied. See Dkt. No. 28

(“Report-Recommendation”). For the reasons that follow, the Court adopts the Report-

Recommendation in its entirety.
       Case 9:19-cv-01610-LEK-TWD Document 30 Filed 03/11/21 Page 2 of 3




II.     BACKGROUND

        Plaintiff’s factual allegations are detailed in the Report-Recommendation, familiarity with

which is assumed. See R. & R. at 2–6.

III.    STANDARD OF REVIEW

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL

3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the magistrate’s

proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b).

IV.     DISCUSSION

        Defendants did not file objections to the Report-Recommendation. See Docket.




                                                    2
       Case 9:19-cv-01610-LEK-TWD Document 30 Filed 03/11/21 Page 3 of 3




Consequently, the Court reviews the Report-Recommendation for clear error and finds none.

Therefore, the Court adopts the Report-Recommendation in its entirety.

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 28) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Defendants’ Motion for Summary Judgment (Dkt. No. 14) is DENIED;

and it is further

        ORDERED, that the Clerk serve a copy of this Decision and Order on all parties in

accordance with the Local Rules.

        IT IS SO ORDERED.

DATED:          March 11, 2021
                Albany, New York




                                               3
